DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12 in the reply filed on 11/19/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
The restriction has been made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2015/0110990) in view of Fukui et al. (US 2015/0168609)
Regarding Claim 1, Chou teaches a glass substrate (Fig. 2, Item 102; Paragraph 0020) with a surface and another surfacing each other in a thickness direction and a side surface extending between the surface and the another surface. Chou teaches a coating layer (Fig. 2, Item 104; Claim 1 of Chou) that overlaps and contacts the side surface of the glass substrate, the coating layer having a surface and another surfacing each other in a thickness direction and 
Chou does not teach an impact absorbing pattern disposed on at least a portion of the coating layer and includes at least one of grooves and holes.
Fukui teaches an abrasion and scratch resistant film formed on a glass article (Abstract), where grooves are formed on the coating to suppressed size and occurrence of defects when impact is applied to the coating. (Paragraph 0021-0023). Thus, it would have been obvious to one with ordinary skill in the art to apply a grooved impact resistance pattern to the hard coat layers of Chou to further minimize defects caused by impacts.
Regarding Claim 2, Fukui teaches the surface of the coating layer has an uneven surface due to the pattern. (Paragraph 0021-0023).
Regarding Claim 3, Fukui teaches the coating layer on the top surface has the pattern; therefore, the pattern is disposed outside the side surface of the glass substrate. 
Regarding Claim 4, Chou shows the coating can be applied only to the side surfaces (Claim 1 of Chou). Therefore, the grooves do not overlaps the glass substrate in the thickness direction. 
Regarding Claim 5, Chou teaches the coating exposes the surface of the glass substrate, as the coating does not need to be applied to the surface of the glass substrate. (Claim 1 of Chou). Chou teaches the surface of the coating layer is located on an extension surface of the e surface of the glass substrate at the outer region. (Fig. 2).
Regarding Claim 6, 
Regarding Claim 7, Chou teaches the another surface of the coating is parallel to the surface of the coating layer and the surface of the glass substrate.  (Fig. 2) 
Regarding Claim 8, Chou teaches the coating can be formed of multiple layers, (Fig. 3; Paragraph 0023) therefore a bonding layer can be disposed on the another surface of the coating layer and a film layer disposed on another surface of the bonding layer, where the side surface of coating layer, bonding layer and film layered are aligned.
Regarding Claim 9, the limitation regarding the formation of the side surface, cutting, is a product-by-process limitation. Fukui teaches molding the surfaces of the coating. (Paragraph 0109). However, both lead to a result of a grooved impact pattern on the coating layer. As both Fukui and the claimed invention provide the same structural result, the product-by-process limitation dos not place any additional structural limitations and Chou and Fukui teach the claim.
Regarding Claim 10, 
Regarding Claim 11, Chou teaches the glass can be ion-exchanged (Paragraph 0007). This means the glass substrate will have compression and tensile regions, where the compression region is adjacent to the surface, another surface and the side surface of the glass substrate.
Regarding Claim 12, Chou teaches the coating includes a urethane acrylate resin. (Claim 20 of Chou). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Michael Zhang/Primary Examiner, Art Unit 1781